Citation Nr: 1434045	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to January 28, 2013, and a rating higher than 20 percent since, for chronic lumbosacral fibromyositis.

2.  Entitlement to service connection for hypertension, including as secondary to posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, including in combat in Vietnam.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Board denied an additional claim the Veteran also had appealed, for a rating higher than 30 percent for his PTSD, but instead remanded these remaining claims for further development, including for the provision of VA examinations, both reassessing the severity of his service-connected chronic lumbosacral fibromyositis (lumbar spine disability) and ascertaining whether his hypertension also is related to his service, including especially secondary to his PTSD.  At the time, he had a 10 percent disability rating for the chronic lumbosacral fibromyositis.  He had these examinations in January 2013.  As a result of his spinal examination, the rating for his lumbar spine disability was increased to 20 percent as of January 28, 2013, the date of that examination.  So this claim now concerns whether he was entitled to a rating higher than 10 percent for this lumbar spine disability prior to January 28, 2013, and whether he has been entitled to a rating higher than 20 percent for this low back disability since.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (discussing the "staging" of ratings for service-connected disabilities to compensate Veterans for the variances in their severities); see also AB v. Brown, 6 Vet. App. 35 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, absent express indication otherwise.).



FINDINGS OF FACT

1.  For the period prior to January 28, 2013, the Veteran's lumbar spine disability manifested as limited forward flexion to 86 degrees and a combined range of motion of 198 degrees, which takes into account additional functional loss.  He had an abnormal spinal contour that was not caused by lumbar muscle spasms.  For the period since January 28, 2013, his flexion has been to just 35 degrees when taking into account functional loss, and his combined range of motion has been to 120 degrees.  His spine has not been ankylosed, however, either favorably or unfavorably, and at no time either prior to or since January 28, 2013 has he had any associated neurological abnormalities.

2.  The preponderance of the evidence weighs against finding that his hypertension incepted during his service or to a compensable degree within one year of his discharge, or that it is otherwise related or attributable to his service, including caused or permanently worsened by his PTSD.


CONCLUSIONS OF LAW

1.  The criteria are not met for higher disability ratings for the lumbar spine disability, either prior to or since January 28, 2013.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5021-5237, 5003 (2013).

2.  The criteria also are not met for entitlement to service connection for hypertension, including as secondary to the PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran received the requisite notice via letters mailed in January 2009, prior to the June 2009 rating decision at issue denying his claim, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA further provides that VA has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  His pertinent medical records have been obtained, to the extent available.  Although VA treatment records were requested, there were none available pertaining to him.  Otherwise, there is no indication that there are any other medical records he wanted considered that have not been requested and obtained.  He has also supplemented the record with additional private treatment records.


He was also provided VA compensation examinations in January 2013.  The resulting opinions are adequate for adjudicatory purposes, as they were based on a complete review of the records in his file and are fully supported by explanatory rationale, including especially in terms of indicating the current severity of his lumbar spine disability and whether his hypertension is related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, as these examinations were provided pursuant to the Board's December 2012 remand, the Board finds there has been compliance with those directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

The Veteran contends that his lumbar spine disability warrants a higher rating.  He also asserts that he is entitled to a separate rating for peripheral neuropathy, which he claims is related to his lumbar spine disability. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's lumbar spine disability was assigned a 10 percent rating prior to January 28, 2013, and a 20 percent rating since, under DC 5021-5237 (myositis, lumbosacral strain).  38 C.F.R. § 4.71a.  Under DC 5021, myositis is rated as degenerative arthritis, DC 5003.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.

The diagnostic codes pertaining to limited motion in the spine are DCs 5235-5243.  Under these codes, all spinal disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), except intervertebral disc syndrome (IVDS), which can be rated pursuant to the General Rating Formal or pursuant to the Formula for Rating IVDS based on Incapacitating Episodes (DC 5243).  38 C.F.R. § 4.71a, DCs 5235-5243.  The Veteran has not been diagnosed with IVDS, and so the General Rating Formula will be applied.


Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a , DCs 5235-5243, Note (2).

All associated objective neurologic abnormalities are to be rated separately under the appropriate DCs.  Id., Note (1).

After review of the evidence, the Board does not find a higher rating warranted during either period.  Prior to January 28, 2013, the evidence reflects symptoms compensable at the 10 percent rating.  The Veteran was noted to have lumbar spasm by both his private physician (Dr. T., January 2009) and the August 2009 VA examiner.  He also had flattening of the lumbar spine curvature, but this was not attributed to his muscle spasm.  In January 2009, a private radiologist indicated that there was flattening, which "can be secondary to muscle spasm;" however, the August 2009 VA examiner opined that his spasms were not severe enough to cause an abnormal spinal contour.  The Board finds the VA examination report more probative than the private radiologist's report.  It is not clear that the private report is actually attributing the flattening to the spasms, as opposed to citing it is a possibility.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, as the reading radiologist, he likely did not have an ongoing relationship with the Veteran.  There is no indication that he was familiar with the Veteran's relevant history or conducted a full examination, whereas the VA examiner did have the opportunity to review the medical records and did have the opportunity to examine the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); see also Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board places more weight on the August 2009 VA examination report.

Also at the August 2009 VA examination, his forward flexion was to 90 degrees, but only to 86 degrees after repeated testing.  Combined range of motion was 208 degrees, and reduced to 198 degrees after repeated testing.  These measurements correspond to a 10 percent rating.  The Board acknowledges the Veteran's complaints of constant pain, as well as stiffness and muscle spasms, and his reported flare ups.  He does show additional functional loss after repeated testing, which likely also occurs during flare ups, as well as objective evidence of painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Here, there is no evidence that his functional loss was so severe as to reduce his forward flexion to 60 degrees, or his total range of motion to 120 degrees, which would warrant the next higher rating.  

After January 28, 2013, the date of his most recent VA examination, his forward flexion was to 40 degrees, with pain throughout, and reduced to 35 degrees after repeated testing.  His combined range of motion was 120 degrees.  These findings warrant a 20 percent rating.  As above, the Board acknowledges his complaints of pain and that the VA examiner indicated his decreased motion is due to pain, but his range of motion corresponds to a 20 percent rating.  His additional functional loss has not resulted in forward flexion reduced to 30 degrees or in favorable ankylosis of the thoracolumbar spine, which would be needed to warrant the next higher rating.  Further, he does not use any assistive devices and retired from his job at due to age and duration of work.  Accordingly, the Board finds that his level of disability commensurate with a 20 percent rating.  

He is not entitled to a separate rating for any associated neurological involvement at any time during the periods under consideration.  In January 2009, his private physician noted there was no evidence of nerve impingement in his lumbar spine.  At the August 2009 VA examination, motor, sensory, and reflex tests were normal.  In May 2011, a private computerized tomography scan revealed a mild diffuse circumferential bulge of the L4-5 disc, as well as mild spondylosis.  A May 2011 private nerve study, to rule out lumbosacral radiculopathy versus peripheral neuropathy, diagnosed the Veteran with peripheral neuropathy.  There is no indication, however, that the peripheral neuropathy is related to the lumbar spine however, because the nerves that were studied were the peroneal, tibial, and sural.  At the January 2013 VA examination, neurologic testing was normal, and there was no involvement with or symptoms resulting from the sciatic nerve or the femoral nerve.  The Board acknowledges his statements that his peripheral neuropathy is related to his lumbar spine disability, but he has not been shown to have the expertise or training to competently make that opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Indeed, the January 2013 VA examiner investigated this contention, and found nothing to support it.  Jandreau, supra. 

The Veteran was diagnosed with arthritis at the January 2013 VA examination.  He is not entitled to a higher rating under this DC 5003, for the reasons discussed above.  This disability is already rated pursuant to DC 5003.  He is not entitled to a higher rating based on X-ray evidence of arthritis alone, as DC 5003 requires evidence of involvement of two or more major joints or two or more minor joint groups.  For rating purposes, the lumbar vertebrae are considered groups of minor joint groups, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  Here, there is only evidence of one minor joint group, that is, the lumbar spine.

The Board considered whether to refer this claim for extra-schedular consideration, however, does not find it required because his symptoms are contemplated by the Rating Schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  He has not alleged the existence of any, nor have any been objectively found, symptoms that are not specifically contemplated by applicable codes.  He has complained of pain, stiffness, and spasms, and experiences flare ups from prolonged standing, sitting, walking, or stooping.  These signs and symptoms, and their resulting impairment, are contemplated by the Rating Schedule.  The Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  As his disability picture is not exceptional, the Board finds that the available schedular evaluations are adequate and referral for extra-schedular consideration is not warranted.  Thun, supra.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his lumbar spine disability prevents him from working.  He alleged in the past that it made activities at work more difficult, and caused him to have absences, but he also reported at various VA examinations that he retired due to his age and duration of employment.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) . Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service-the so-called "nexus" opinion). Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a) , which includes hypertension, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection.  Id.; Walker, 708 F.3d at 1338-39.  Only the conditions listed in section 3.309(a) may benefit from this presumption.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, although, as mentioned, not always, required to associate the claimed condition with a service-connected disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin, supra. 

So service connection may be established either by showing direct service incurrence or aggravation, secondary incurrence of aggravation, or by using applicable presumptions, if they are available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For VA purposes, hypertension is found when diastolic blood pressure is predominately 90 mm or greater.  38 C.F.R. § 4.104, DC 7101, Note (1) (2013).

The Veteran alleges that his hypertension was caused or aggravated by his PTSD, which resulted from traumatic experiences in Vietnam.  He further alleges that he has had hypertension since Vietnam.

The record reflects the Veteran's blood pressure was 112/72 at his April 1971 separation examination, and 120/84 at a July 1971 VA examination.  He was diagnosed with hypertension in the late 1990's.  His private treatment records reveal it is controlled with medication.  

The August 2009 VA examiner opined that the Veteran's hypertension was not caused or aggravated by his PTSD.  PTSD was diagnosed prior to hypertension, but the examiner indicated that mental disease and stress only temporarily elevates blood pressure, during acute phases of the disease.  She indicated she was not aware of any medical literature that found PTSD permanently elevates blood pressure.  She also indicated that she found nothing in his records to suggest a link between the two diagnoses.  

The January 2013 VA examiner agreed with the previous VA examiner that PTSD did not cause the Veteran's hypertension.  She also opined that the Veteran's PTSD did not aggravate his hypertension.  She noted that the Veteran has essential hypertension, which generally occurs between the ages of 25 and 55.  She said that he has not had any complications, and his hypertension has been under control, which shows that it had not been aggravated by anything beyond its natural course.  She said that the medical literature does not support a relationship between PTSD and hypertension.  She explained that the development of hypertension was multifactorial, and that genetics played an important role.  

She also opined that it was not likely that his hypertension incepted in service or within a year from separation.  He had normal blood pressure at separation in April 1971, and again in July 1971.  Elevated blood pressure was not found until the late 1990's, over 25 years following separation.

Based on this collective body of evidence, the Board does not find that service connection is warranted.  The preponderance of the evidence weighs against the claim.  The Board recognizes the Veteran's assertions that his PTSD played a role in the development of his hypertension and that he has had it since service, but he has not been shown to have the training or expertise to competently form such an opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The VA examiners that investigated this theory both rejected it.  Jandreau, supra.   

There is further no evidence to support that it first manifested in service or within a year from separation, so by April 1972.  Service connection cannot be established via presumption, either.  38 C.F.R. §§ 3.307(a), 3.309(a).

Accordingly, as there is no probative evidence equaling or outweighing the VA examinations, this claim must be denied.



ORDER

The claim of entitlement to a rating higher than 10 percent prior to January 28, 2013, and a rating higher than 20 percent since, for chronic lumbosacral fibromyositis, is denied.  

The claim of entitlement to service connection for hypertension, including as secondary to PTSD, also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


